



Exhibit 10.1
SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into and effective as of January 3, 2019, subject to the terms and
conditions set forth herein, by and between Donna Parlapiano (“Executive”) and
AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s employment
with and separation from the Company. When used herein, the term “Company”
includes each and every officer, director, employee, agent, parent
corporation(s), subsidiary corporation(s), wholly owned companies, affiliate(s)
and division(s), their successors, assigns, beneficiaries, servants, legal
representatives, insurers and heirs.
1.
Separation Date and Terms. As of January 3, 2019, Executive resigned from her
position as Executive Vice President, Franchise Operations, Mergers and
Acquisitions and Real Estate of the Company (the “Separation Date”), at which
time Executive’s employment with the Company and in any and all other positions
with the Company that Executive holds shall terminate (including, but not
limited to, as an officer or director of any subsidiary of the Company, and
being a member on any committees). On the next regularly scheduled payroll date
following the Separation Date, the Company will pay to Executive: (a) all wages
earned through the Separation Date and (b) any accrued and unused vacation as of
the Separation Date paid in accordance with the applicable Company policy.
Except as set forth herein, Executive acknowledges that the Company owes no
other bonuses, commissions, wages, vacation pay, sick pay, or benefits to
Executive as of the Separation Date.

2.
Company Consideration. For and in consideration of the promises made by
Executive in this Agreement, subject to Executive executing this Agreement as
provided in Section 14 below and not revoking this Agreement prior to the
expiration of the 7-day revocation period provided in this Agreement (the date
of such expiration being hereinafter referred to as the “Effective Date”) and
subject to Executive’s compliance with her restrictive covenant obligations in
this Agreement and in any other existing agreements with the Company, AutoNation
agrees as follows:

(a)
Severance Payment. To pay Executive severance pay in the total gross amount of
$2,562,750, less applicable taxes and other withholdings and authorized or
required deductions, which is calculated based on 27 months of Executive’s base
salary and target bonus. The severance pay will be disbursed in 54 installments
of $47,458.33 (less withholdings and deductions) in accordance with the
Company’s normal payroll schedule. The first installment will be disbursed on
the Company’s first payroll date following the Effective Date. The remaining
installments will be disbursed on a consecutive semi-monthly basis following
payment of the first installment.

(b)
2018 Bonus Severance Payment. To pay Executive an additional severance payment
equal to the annual bonus that Executive would have been entitled to receive in
respect of the 2018 fiscal year, which amount, determined based on the Company’s
actual performance for such year relative to the performance goals applicable to
Executive and shall be payable in a lump sum at the same time bonuses are paid
to other executives of the Company, but in no event later than March 15, 2019
(less withholdings and deductions). The performance pay-out percentage applied
to Executive’s target bonus shall be the same as that applied to other Executive
Officers of the Company. Executive shall not be eligible for a bonus in respect
of the 2019 fiscal year.

(c)
COBRA Severance Payment. To pay to Executive an additional severance payment
equal to the cost of health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA), grossed up for taxes, based on
current health, dental and vision elections for an eighteen (18) month period.
This additional severance payment will be disbursed to Executive in one lump-sum
no later than the Company’s first payroll following the Effective Date. This
additional severance payment will be subject to applicable taxes and
withholdings.

(d)
No Entitlement. AutoNation shall not be obligated to provide any additional
consideration other than the consideration discussed in this Paragraph 2. The
benefits provided to Executive by AutoNation pursuant to this Paragraph 2
represent benefits that Executive would not be entitled to absent this Agreement
(other than COBRA at her own expense).

3.
Other Benefits. Executive’s participation in the Company’s group medical and
dental programs will cease on January 31, 2019. As of this date, Executive will
be responsible for paying her entire monthly COBRA premiums. Executive must
elect to receive COBRA if she wants continuation coverage under the Company’s
group health benefits programs. Executive’s right to COBRA and the time for
electing COBRA and making the required COBRA payments will be explained in a
separate COBRA notice package, which will be provided to Executive within the
timeframe required by






--------------------------------------------------------------------------------





applicable law. As of the Separation Date, other than the benefits set forth in
Section 2(c) and 4 of this Agreement, Executive is no longer eligible to
participate in any other benefit programs offered by the Company, including, but
not limited to, vacation and the 401(k) plan. If Executive participated in the
AutoNation Deferred Compensation Plan, Executive will be entitled to a payout of
her account balances in such plan in accordance with her election and the terms
of the plan. The Company shall provide Executive with any and all reasonably
available documents relative to her accrued benefits upon written request by
Executive. Additionally, the Company (or an authorized representative thereof)
shall execute any and all necessary documents to effectuate, or enable the
Executive to effectuate, any “roll over” or transfer of accrued benefits in
accordance with applicable law.
4.
Stock Options, Restricted Stock and Restricted Stock Units. Executive will
receive no further equity awards after the Separation Date. Notwithstanding the
terms of any plan or award agreement, Executive will be treated as “retirement”
eligible as of the Separation Date for purposes of the treatment of her equity
awards, including stock options, restricted stock, performance restricted stock
units and restricted stock units. Executive should refer to the applicable
equity award agreements and plans for additional information on “retirement”
treatment.

5.
Cooperation. Executive agrees to make herself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which she worked while an employee of the Company. The
Company acknowledges that Executive may have other full-time employment and the
Company agrees that it will use its reasonable efforts to minimize the amount of
time that any such consultation shall require of her. Executive further agrees
not to testify for, appear on behalf of, or otherwise assist in any way any
individual, company, or agency in any claim against the Company, unless and only
pursuant to a lawful subpoena issued to Executive. Executive also agrees to
promptly notify the Company upon receipt of any notice or contact (including
whether written or oral, and including any subpoena or deposition notice)
requesting or compelling information or her testimony or requesting documents
related to matters which she worked on while an employee of the Company, and
Executive agrees to coordinate with the Company in any response thereto.

6.
Confidential Information. Executive agrees that the records, information, files,
lists, operations data, and other materials of the Company that Executive
created, used, or had access to during her employment with the Company belong
exclusively to the Company and are confidential. Executive further agrees that
information or records relating to her employment with the Company, including
any circumstances surrounding her retirement, any interactions with any Company
employees or directors, and any claims she may have had against the Company, are
confidential. Executive further agrees that information about the Company’s
customers or other organizations with which it does business is the exclusive
property of the Company and is also confidential. Executive shall not use or
disclose any such confidential information, for the benefit of herself or
another, and shall treat such information as confidential, unless she has
specific prior written authorization from the Company to use or disclose it.

7.
Compliance with Other Agreements. Executive acknowledges and agrees that she has
complied and shall continue to comply with the terms of all other agreements
between Executive and the Company, as modified or amended, including, but not
limited to, any confidentiality agreement, non-compete agreement and/or
restrictive covenants agreement, which are the material issues to which this
Section 7 is directed.

8.
Return of Company Property. Executive agrees to return all property belonging to
the Company in her possession or under her control (including, without
limitation, company identification card, laptop computer or tablet) no later
than the day following Separation Date. Executive shall be given entry after
business hours, accompanied by a Company representative, to remove her personal
items. Executive agrees to return her current executive demonstrator vehicle on
or before the close of business on January 31, 2019. Executive also understands
and agrees that, effective on the Separation Date, Executive is no longer
authorized to incur any expenses or obligations or liabilities on behalf of the
Company.

9.
No Right to Give Interviews. Without the prior written consent of the Company,
Executive shall not (a) give any interviews or public speeches concerning the
Company, any matter that she participated in while an employee of the Company,
or any past or present employee of the Company, or in relation to any matter
concerning the Company occurring after the date of her separation or (b)
directly or indirectly, prepare or assist any person or entity in the
preparation of any books, articles, television or motion picture productions, or
other creations concerning the Company or concerning any person whom any member
of the public might associate with the Company.

10.
Non-Disparagement. Executive agrees not to undertake any disparaging conduct
directed at the Company and to refrain from making any negative or derogatory
statements concerning the Company. Executive waives any privilege or qualified
privilege that may apply to any such communication.






--------------------------------------------------------------------------------





11.
Non-Solicitation/No-Hire/Non-Competition. Except where such agreement is
prohibited by applicable law, Executive agrees that, for a period of
twenty-seven months (27) months immediately following the Separation Date,
Executive shall not, directly or indirectly: (i) employ, or knowingly permit any
company or business directly or indirectly controlled by him/her to employ, any
person who was employed by the Company or any subsidiary or affiliate of the
Company at or within the prior six months, or in any manner seek to induce any
such person to leave his/her employment; (ii) knowingly solicit or induce,
through the use of confidential information, any customers of the Company to
patronize any business directly or indirectly in competition with the businesses
conducted by the Company or any subsidiary or affiliate of the Company at any
time during Executive’s relationship with the Company; (iii) request or advise
any person who is a customer or vendor of the Company or any subsidiary or
affiliate of the Company or its successors to withdraw, curtail or cancel any
such customer’s or vendor’s business with any such entity; and/ or (iv) violate
any non-competition covenant with the Company, as if such covenants had remained
in effect through such period; provided that, Executive shall be permitted to
have a majority ownership interest in one (1) single-point franchised
dealership, which may be a Nissan, Ford or Chevrolet store in Delray Beach,
Florida or any other dealership located outside of a ten (10) mile radius of any
of the Company’s dealership locations, or within such radius with the consent of
the Company, which consent shall not be unreasonably withheld.

12.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.

13.
Release of Claims. Except in the case of any violation of law or breach of
fiduciary duty which remains unknown to the Company as of the Separation Date,
the Company hereby irrevocably and unconditionally releases and forever
discharges Executive from any and all claims, complaints, liabilities,
obligations, promises, agreements, damages, causes of action, costs, losses,
debts and expenses of every kind, in law or in equity, whether known or unknown,
foreseen or unforeseen, from the beginning of time to the date Executive
executes this Agreement, as applicable, including any and all claims in
connection with Executive’s employment with the Company, including without
limitation, those claims arising from or relating to Executive’s separation from
the Company. Except as provided in this Paragraph 13, Executive, for herself and
for his heirs, successors and assigns, irrevocably and unconditionally releases
and forever discharges the Company, its parents, subsidiaries and affiliates,
and all of their successors, assigns, officers, directors, and employees, from
any and all claims, complaints, liabilities, obligations, promises, agreements,
damages, causes of action, costs, losses, debts and expenses of every kind, in
law or in equity, whether known or unknown, foreseen or unforeseen, from the
beginning of time to the date Executive executes this Agreement, as applicable,
including any and all claims in connection with Executive’s employment with the
Company, including without limitation, those claims arising from or relating to
Executive’s separation from the Company. Except as provided in this Paragraph
13, this general release is a full and final bar to any claims Executive may
have against the Company, including, without limitation, any claims arising from
or relating to:

(a)
Executive’s pay, bonuses, vacation, or any other employee benefits, and other
terms and conditions of employment or employment practices of the Company,
except that the Company will reimburse Executive for unreimbursed travel,
lodging and meal expenses for her recent meeting in Washington, D.C.;

(b)
stock options, restricted stock, restricted stock units or other equity or
equity-based awards, whether pursuant to a stock option plan, agreement or
otherwise (except as expressly provided in Paragraph 4 above with respect to
unvested stock options, or with respect to outstanding vested equity awards as
of the date hereof);

(c)
any claims for punitive, compensatory, and/or retaliatory discharge damages;
back and/or front pay claims and fringe benefits; or payment of any attorneys’
fees for Executive;

(d)
the Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil Right Act
of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining Notification Act;
the Employee Retirement Income Security Act; the Rehabilitation Act; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the






--------------------------------------------------------------------------------





Age Discrimination in Employment Act; the Older Worker Benefits Protection Act;
the Occupational Safety and Health Act; the Family and Medical Leave Act;;
Florida’s workers’ compensation law; the Florida Civil Rights Act (as any of
these laws may have been amended); or any other federal, state, or local labor,
employment, or anti-discrimination laws; and/or
(e)
to the extent permitted by applicable law, based on any contract, tort, federal,
state, or local “whistleblower” or retaliation claims, personal injury, or
wrongful discharge theory provided, however, that nothing in this Paragraph 13
shall be deemed to release or impair (i) any rights under the terms of this
Agreement, (ii) any vested rights under Company benefit plans and any rights
under COBRA, (iii) any rights to outstanding vested equity awards as provided in
Paragraph 4 above, under applicable equity plans and equity award agreements,
(iv) any and all rights to indemnification, advancement or reimbursement of
expenses, and insurance coverage available to Executive as an officer, director
or employee of the Company or any Company subsidiary (including the Company’s
director and officer insurance coverage), including without limitation under the
Company’s or any Company subsidiary’s charter and by-laws and under applicable
corporate law (including without limitation to the maximum extent permitted
under the Delaware General Corporation Law), or (v) any rights that cannot be
waived under applicable law.

14.
Time to Consider/Revocation Period. Notwithstanding anything in this Agreement
to the contrary, Executive must execute this Agreement on or within twenty-one
(21) calendar days following the Separation Date in order to be entitled to the
payments and benefits in Paragraphs 2, 4 and 11 of this Agreement (other than
COBRA at her own expense). Executive will have the right to revoke her execution
of this Agreement within seven (7) calendar days following the date Executive
executes this Agreement. If Executive does not advise the Company in writing
within the revocation period of her intent to revoke her execution of this
Agreement, Executive’s execution of this Agreement will become effective and
enforceable upon the expiration of the seven days. If Executive does not execute
this Agreement on or within twenty-one (21) calendar days following the
Separation Date, or Executive revokes her execution, the Company shall have no
obligation to provide Executive with the payments and benefits set forth in
Paragraphs 2, 4 and 11 above (other than COBRA at her own expense).

15.
Voluntary Action. Executive acknowledges that she has read each paragraph of
this Agreement and understands her rights and obligations. Executive further
acknowledges and agrees that: (a) this Agreement is written in a manner
understandable to her; (b) this Agreement is granted in exchange for
consideration which is in addition to anything of value to which Executive is
otherwise entitled; (c) she has been given a reasonable opportunity to consider
and review this Agreement; (d) she has had an opportunity to consult with an
attorney prior to deciding whether to enter into this Agreement; (e) she may
challenge the validity of her waiver in this Agreement of her rights under the
Age Discrimination in Employment Act and the Older Worker Benefits Protection
Act; and (f) her signature on this Agreement is knowing and voluntary.

16.
Miscellaneous.

(a)
Entire Agreement. Except as otherwise provided in this paragraph, this Agreement
contains the entire agreement between Executive and the Company relating to the
subject matter hereof, and all prior agreements, negotiations and
representations are replaced by this Agreement. Notwithstanding the foregoing,
nothing in this Agreement shall limit or modify the rights and obligations of
the Company or the rights and obligations of Executive contained in any other
confidentiality agreement, non-compete agreement and/or restrictive covenants
previously signed by Executive, as amended, modified and/or supplemented, as
such provisions shall survive the execution of this Agreement and Executive’s
separation from the Company. This Agreement may only be changed by a written
amendment signed by Executive and the Chief Executive Officer, the General
Counsel, the Vice President of Human Resources, or other duly authorized officer
of the Company.

(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company under this
Agreement, are not to be construed as an admission of liability by the Company.
Executive specifically agrees that the Company’s payments under this Agreement
are not intended to be, and will not be offered in evidence or argued in any
proceeding as, an admission of liability. The Company specifically disclaims any
liability to Executive or to any other person or entity.

(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held






--------------------------------------------------------------------------------





to be invalid, illegal, or unenforceable in any respect, this Agreement shall be
reformed, construed, and enforced as if such invalid, illegal, or unenforceable
provision had never been contained herein.
(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.

(e)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the consideration to be paid under this Agreement.

(f)
Exclusive Venue and Jurisdiction. Subject to Section 16(m), any suit, action, or
proceeding relating to this Agreement shall be brought in the state courts of
Broward County, Florida or in the United States District Court for the Southern
District of Florida. The Company and Executive hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action, or
proceeding.

(g)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.

(h)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

(i)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.

(j)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:

If to the Company:
Vice President
Human Resources
AutoNation, Inc.
200 S.W. 1st Avenue, 14th Floor
Fort Lauderdale, FL 33301


With Copy to:
General Counsel
AutoNation, Inc.
200 S.W. 1st Avenue, 16th Floor
Fort Lauderdale, FL 33301
If to Executive:
[address noted on Exhibit A]

Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.
(k)
Liability for Breach. In the event that either party breaches any of the terms
of this Agreement, the non-breaching party may pursue any and all remedies
allowable under state and/or federal law. Depending on the interpretation of
applicable law, these remedies may include monetary damages, equitable relief,
and, in the case of Executive’s breach, recoupment of the benefits described in
Paragraph 2 of this Agreement. In the event of Executive’s breach of Paragraph 5
(“Cooperation” provision), Paragraph 6 (“Confidential Information” provision),
Paragraph 7 (“Compliance with Other Agreements” provision), Paragraph 8 (“Return
of Company Property” provision), Paragraph 9 (“No Right to Give Interviews”
provision), Paragraph 10 (“Non-Disparagement” provision) and/or Paragraph 11
(“No Solicit/ No Hire”), the Company will provide written notice of such breach
to Executive and Executive agrees that she will relinquish the benefits set
forth in Paragraph 2 of this Agreement, unless if such breach is curable,
Executive cures such breach within 30 days’ written notice to Executive from the
Company. The non-breaching party shall be entitled to an award of its reasonable
attorney’s fees and costs in any litigation arising out of a breach of the terms
of this Agreement.

(l)
Section 409A. The Company and Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements






--------------------------------------------------------------------------------





of Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury regulations relating thereto (“Section 409A”) and that each party’s tax
reporting shall be completed in a manner consistent with such view. The Company
and Executive each agree that upon the Separation Date, Executive will
experience a “separation from service” for purposes of Section 409A. Any
payments that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. Notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following the Separation Date separation from
service shall instead be paid on the first business day after the date that is
six months following the Separation Date (or death, if earlier). Notwithstanding
anything to the contrary in this Agreement, all reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A, including, where applicable, the
requirement that (x) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year; (y) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (z) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. Neither the Company
nor its affiliates shall be liable in any manner for any federal, state or local
income or excise taxes (including without limitation any taxes under Section
409A), or penalties or interest with respect thereto, as a result of the payment
of any compensation or benefits hereunder or the inclusion of any such
compensation or benefits or the value thereof in Executive’s income. Executive
acknowledges and agrees that the Company shall not be responsible for any
additional taxes or penalties resulting from the application of Section 409A.
(m)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules. Notwithstanding any other provision of this Agreement, any dispute
hereunder shall be resolved pursuant to arbitration in accordance with the most
recent arbitration agreement in effect between Executive and the Company, except
that the Company or Executive may pursue equitable relief in a court of law.

[Remainder of Page Intentionally Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Separation
Agreement and General Release of All Claims on January 3, 2019.
- I HEREBY ACCEPT AND AGREE TO ABIDE BY THIS AGREEMENT -


AutoNation, Inc.
 
 
 
/s/ Coleman Edmunds
/s/ Donna Parlapiano
Coleman Edmunds
Donna Parlapiano
Executive Vice President
 
and General Counsel
 








